UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6458


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LORENZO KENYON MASON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:08-cr-00103-MR-1; 1:11-cv-00259-MR)


Submitted:   August 28, 2014                 Decided:   September 2, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lorenzo Kenyon Mason, Appellant Pro Se.      Amy Elizabeth Ray,
Assistant United States Attorney, Jill Westmoreland Rose, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Lorenzo     Kenyon        Mason       seeks    to        appeal       the    district

court’s order treating his motion seeking relief under the All

Writs Act, 28 U.S.C. § 1651 (2012), and Fed. R. Civ. P. 60(b),

as a successive and unauthorized 28 U.S.C. § 2255 (2012) motion,

and dismissing it on that basis.                     The district court’s order is

not    appealable       unless      a   circuit           justice       or    judge       issues     a

certificate     of      appealability.              28 U.S.C.          § 2253(c)(1)         (2012);

Reid    v.    Angelone,       369 F.3d 363,          369    (4th       Cir.     2004).         A

certificate        of     appealability             will         not     issue        absent        “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief   on    the      merits,     a   prisoner          satisfies          this    standard       by

demonstrating        that     reasonable            jurists       would        find       that     the

district      court’s     assessment        of       the    constitutional                claims    is

debatable     or     wrong.         Slack   v.       McDaniel,          529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,        and    that        the    motion       states       a    debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Mason has not made the requisite showing.                                 Accordingly, we

                                                2
deny a certificate of appealability and dismiss the appeal.               We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      3